UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Eliecer Berrezueta, individually and on behalf of all others    Case No.: 20-cv-4920 (JMA)(AKT)
situated,
                                                                [SO ORDERED]
                                                Plaintiffs,     STIPULATION TO TOLL
                                                                STATUTE OF LIMITATIONS
                         -against-                              FOR OPT-IN PLAINTIFFS

Powerhouse Food Corp. d/b/a Holiday Farms and David
Mandell,

                                                Defendants.



IT IS HEREBY STIPULATED AND AGREED by and among the Plaintiff, Eliecer
Berrezueta,individually and on behalf of all others similarly situated, and the Defendants
Powerhouse Food Corp. d/b/a Holiday Farms and David Mandell, who are authorized by their
respective clients to execute this Stipulation, that the statute of limitations with respect to any
individual who elects to opt-into this action under 29 U.S.C. § 216 shall be tolled for the period
from January 19, 2021 until 14 days after the date on which mediation with a member of the
Eastern District of New York mediation panel is completed.

IT IS FURTHER STIPULATED AND AGREED that Plaintiff shall not move for conditional
certification of an FLSA collective during the time which the statute of limitations is tolled.


  Dated: February 17, 2021                             Dated: February 17, 2021

  MOSER LAW FIRM, P.C.                                 ECKERT SEAMANS CHERIN
  Attorneys for Plaintiff                              & MELLOTT, LLC,
                                                       Attorneys for Defendant

  /s/ Steven J. Moser_________________                 /s/ Kelly Robrano Koster
  By: Steven John Moser                                By: Kelly Robreno Koster, Esq.
  5 E. Main Street                                     10 Bank Street, Suite 700
  Huntington, NY 11743                                 White Plains, New York 10606
  Tel: 631-824-0200                                    Tel: (914) 949-2909
  smoser@moseremploymentlaw.com                        kkoster@eckertseamans.com


SO ORDERED:
